                                                               cc: FISCAL
                                                                 JS-6



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
                          UNITED STATES DISTRICT COURT
13
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                WESTERN DIVISION
15
16   UNITED STATES OF AMERICA,) Case No. 2:18-CV-07946-PA(AFMx)
                                 )
17           Plaintiff,          )   CONSENT JUDGMENT OF FORFEITURE
                                 )
18              V.               )
                                 )
19   $417,235.00 IN U.S.         )
     CURRENCY,                   )
20                               )
              Defendant.         )
21   --------------              )
22        Pursuant to the stipulation and request of Plaintiff United
23   States of America and potential claimant Mariela Gastelum-Payan
24   ("potential claimant Gastelum-Payan"), the Court hereby enters
25   this Consent Judgment of Forfeiture containing the terms set
26   forth below:
27        On or about September 13, 2018, Plaintiff United States of
28   America ("the United States of America") filed a Complaint for
 1   Forfeiture alleging that the defendant $417,235.00 In U.S.
 2   Currency (the "defendant currency") is subject to forfeiture
 3   pursuant to 18 U.S.C.     §   981(a) (1) (A) and (C) and 21 U.S.C.
 4   §   881(a) (6).
 5          No parties have appeared in this case and the time for
 6   filing claims and answers has expired.
 7          Potential claimant Gastelum-Payan claims an interest in the
 8   defendant currency, and would have filed a claim thereto if this
 9   case had not been resolved by entering into this Consent
10   Judgment of Forfeiture.
11          The government and potential claimant Gastelum-Payan have
12   now agreed to settle this action and to avoid further litigation
13   by entering into this Consent Judgment of Forfeiture.
14          The Court, having been duly advised of and having
15   considered the matter, and based upon the mutual consent of the
16   parties hereto,
17          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
18          1.     This Court has jurisdiction over the subject matter of
19   this action and the parties to this Consent Judgment of
20   Forfeiture.
21          2.     The Complaint for Forfeiture states a claim for relief
22   pursuant to 18 U.S.C. § 98l(a) (1) (A) and (C) and 21 U.S.C.
23   §   881 (a) (6).
24          3.     Notice of this action has been given as required by
25   law.    No appearances have been made in the litigation by any
26   person.     The Court deems that all potential claimants, except
27   for potential claimant Gastelum-Payan, admit the allegations of
28   the Complaint for Forfeiture to be true.         Potential claimant

                                           2
 1   Gastelum-Payan is relieved of her obligation to file a claim and
 2   answer in this litigation.
 3           4.   The sum of $25,600.00 only (without interest) shall be
 4   returned to potential claimant Gastelum-Payan.      The United States
 5   of America shall have judgment as to the interests of potential
 6   claimant Gastelum-Payan and all other potential claimants in the
 7   remainder of the defendant currency ( ~ , $391,635.00), plus
 8   the interest earned by the United States of America on the
 9   defendant currency, which funds shall be condemned and forfeited
10   to the United States of America.       The United States of America
11   shall dispose of the forfeited funds in accordance with law.
12           5.    The funds to be returned to potential claimant
13   Gastelum-Payan pursuant to paragraph 4 above shall be paid to
14   potential claimant Gastelum-Payan by electronic transfer
15   directly into the client trust account of potential claimant
16   Gastelum-Payan's attorney of record in this case.       Potential
17   claimant Gastelum-Payan (through potential claimant Gastelum-
18   Payan's attorney of record) shall provide to the United States
19   of America the information necessary for the United States of
20   America to complete the transfer including, without limitation,
21   providing potential claimant Gastelum-Payan's social security
22   and taxpayer identification numbers (if any), potential claimant
23   Gastelum-Payan's attorney of record's taxpayer identification
24   number, and the identity of the bank, the bank's address and the
25   account name, account number, account type and wire transfer
26   routing number for the client trust account to which the
27   transfer of funds is to be made.
2s   / / /
                                        3
 1           6.   Potential claimant Gastelum-Payan hereby releases the
 2   United States of America, its agencies, agents, officers,
 3   employees and representatives, including, without limitation,
 4   all agents, officers, employees and representatives of the
 5   United States Customs and Border Protection, the United States
 6   Immigration and Customs Enforcement or the Department of
 7   Homeland Security and their respective agencies, as well as all
 8   agents, officers, employees and representatives of any state or
 9   local governmental or law enforcement agency involved in the
10   investigation or prosecution of this matter, from any and all
11   claims (including, without limitation any petitions for
12   remission, which potential claimant Gastelum-Payan hereby
13   withdraws), actions or liabilities arising out of or related to
14   this action, including, without limitation, any claim for
15   attorney fees, costs and interest, which may be asserted by or
16   on behalf of potential claimant Gastelum-Payan, whether pursuant
17   to 28 U.S.C. § 2465 or otherwise.
18           7.   The Court finds that there was reasonable cause for
19   the seizure of the defendant currency and institution of these
20   proceedings.    This judgment shall be construed as a certificate
21   of reasonable cause pursuant to 28 U.S.C. § 2465.
22           8.   The Court further funds that potential claimant
23   Gastelum-Payan did not substantially prevail in this action, and
24   the parties hereto shall bear their own attorney fees and costs.
25   / / /
26   //I
27   / / /
28   I I I
                                        4
 1        9.   The United States of America and potential claimant
 2   Gastelum-Payan consent to this judgment and waive any right to
 3   appeal.
 4   Dated:    December 17, 2018

 5
                                   THE HONORABLE PERCY ANDERSON
 6                                 UNITED STATES DISTRICT JUDGE
 7
     Presented By:
 8
     NICOLA T. HANNA
 9   United States Attorney
     LAWRENCE S. MIDDLETON
10   Assistant United states Attorney
     Chief, Criminal Division
11   STEVEN R. WELK
     Assistant United States Attorney
12   Chief, Asset Forfeiture Section
13
     /s/ Victor A. Rodgers
14   VICTOR A. RODGERS
     Assistant United States Attorney
15
     Attorneys for Plaintiff
16   UNITED STATES OF AMERICA
17

18

19

20

21
22
23

24

25

26

27

28

                                        5
